Citation Nr: 1418247	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ due to erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to May 1967.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO) which, inter alia, denied entitlement to service connection for hypertension and erectile dysfunction (both claimed as secondary to service-connected Type II diabetes mellitus) and entitlement to SMC based on loss of use of a creative organ due to erectile dysfunction.

The Veteran is presently service connected for coronary artery disease (rated 100 percent disabling), Type II diabetes mellitus (rated 20 percent disabling), glaucoma secondary to Type II diabetes mellitus (rated 10 percent disabling), and bilateral peripheral neuropathy of his lower extremities secondary to Type II diabetes mellitus (each leg individually rated 10 percent disabling).
 
The Veteran initially asked to be scheduled for a hearing before the Board but later in September 2011 withdrew that request.

In January 2012, the Board remanded the case to the RO via the Appeals management center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Denials of the claims on appeal were then confirmed in a September 2012 rating decision/supplemental statement of the case.  The case has been returned to the Board, and the Veteran continues his appeal.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset during active service.

2.  The Veteran's hypertension is not causally related to, and was not permanently worsened beyond its natural progression by his service-connected Type II diabetes mellitus.
3.  The Veteran's erectile dysfunction is causally related to his service-connected Type II diabetes mellitus.

4.  The Veteran's erectile dysfunction constitutes the loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred, nor is it presumed to have been incurred, in active duty and is not proximately due to, or otherwise aggravated by the service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2013). 

2.  Erectile dysfunction is proximately due to, or is otherwise aggravated by, the service-connected Type II diabetes mellitus.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a), (b) (2013).

3.  The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(a)(1)(ii) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect only to the hypertension claim decided on the merits herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for hypertension was filed in August 2006, and a VCAA notice letter addressing this issue, inter alia, was dispatched to the Veteran in October 2006, prior to the initial adjudication of this matter in the January 2007 rating decision now on appeal.  This letter addressed the issue on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  As pertinent to these claims, the Veteran's service treatment records and all relevant post-service records from VA and private sources for the period from 1980 to 2012 have been obtained and associated with the evidence.  Additionally, the Veteran has been afforded the opportunity to submit oral testimony in support of the Veteran's claim.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

The Veteran underwent a VA medical examination in March 2012, from which a nexus opinion was obtained that addresses the hypertension claim adjudicated on the merits herein.  The Veteran's pertinent clinical history was considered by the VA clinician who conducted the March 2012 examination, and the clinician provided adequate discussion of his clinical observations and a rationale to support his individual findings, conclusions, and nexus opinion within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examination and opinion are therefore deemed adequate for VA adjudication purposes with respect only to the hypertension claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

With regard only to the hypertension claim, the Board concludes that the RO/AMC has adequately developed the evidence in substantial compliance with the instructions of the Board in its remand of January 2012.  Therefore, an additional remand for further corrective action is not warranted.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the hypertension claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will thus proceed with the adjudication of this aspect of the appeal.  

Moreover, as will be discussed below, the Veteran's claims for VA compensation for erectile dysfunction and SMC are being granted in full.  Thus, any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to these claims is rendered moot by this fully favorable decision.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Board has not overlooked any pieces of evidence. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation in service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  In essence, compensation for a disability requires:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (e.g., hypertension) are presumed to have been incurred in service if manifest to a compensable degree within one year of service discharge if the claimant had 90 days or more of continuous active service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for any diseases or disabilities that are proximately due to, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2013).  

III.  Entitlement to VA compensation for hypertension, to include as secondary to service-connected Type II diabetes mellitus.

As relevant, the Veteran's service medical records for his period of active duty from August 1965 to May 1967 show no abnormalities of the arteries and veins of his cardiovascular system.  No diagnosis of hypertension is presented during active duty, and the clinical records pertinent to service do not show sustained, elevated diastolic and/or systolic blood pressure readings that would otherwise indicate the presence of essential hypertension.  Post-service medical records do not objectively demonstrate hypertension manifest to a compensable degree within the one-year presumptive period following the Veteran's separation from active duty.  The earliest clinical indication of hypertension is presented in the Veteran's private medical records dated in 1995.   His clinical records thereafter demonstrate persistent hypertensive blood pressure readings and a hypertension diagnosis.  

In view of the aforementioned clinical evidence, the Board finds that the objective facts of the case do not support an allowance of the Veteran's claim for service connection for hypertension on either a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

The Veteran claims that his hypertension is secondarily related to his service-connected Type II diabetes mellitus.  As previously stated, the earliest clinical demonstration of his hypertension was in 1995.  This predates the earliest clinical demonstration of his Type II diabetes mellitus, which was clinically manifest in 2001.  To address the relationship between the Veteran's service-connected diabetes and his hypertension, he was examined by a VA physician in March 2012.  The Veteran's claims file was reviewed by the examiner in conjunction with the claims file.  Thereafter, the VA physician presented the following nexus opinion:

[The Veteran's] Hypertension is less likely caused by or aggravated [by] or [is] the result of his Diabetes.  [The rationale is that diabetes mellitus] by itself does not cause or aggravate hypertension but it can lead to kidney disease which can now lead to hypertension.  [P]er his last blood chemistry [test] of [February 2012] and today's urinalysis there is no kidney disease.  Moreover, his diagnosis of hypertension preceded his diagnosis of [Type II diabetes mellitus] which rules out a temporal relationship based on causality.

The Board has considered the foregoing evidence and finds that the weight of the evidence is against the Veteran's assertion that his hypertension is secondary to his service-connected diabetes mellitus.  Not only is there no clinical evidence of onset of hypertension during active duty or clinical evidence of hypertension that was manifest to a compensable degree within one year after his separation from the military, a VA physician's opinion that contemplated the Veteran's relevant clinical history found no basis to link his service-connected diabetes with hypertension.  The medical basis for this negative opinion was that hypertension associated with diabetes was caused by kidney disease precipitated by diabetes, and in the present case no active kidney disease was objectively demonstrated.  Furthermore, the medical facts in the present case demonstrate that the onset of the Veteran's hypertension chronologically preceded the onset of his service-connected diabetes, thereby making it impossible for his diabetes to have played an etiological role in the development of his hypertension.  As such, his claim for service connection for hypertension on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against his claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his hypertension to his military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records show that during military service he was a radio telephone operator.  His post-service career was as a factory worker working the paint line at a fiberboard plant, where he was employed for 39 years before retiring in 2007, primarily due to age and eligibility.  The records do not, however, reflect that he ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding onset and etiology of hypertension fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his hypertension to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose diseases of subtle onset that lack of perceivable symptoms, including hypertension).

IV.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected Type II diabetes mellitus, and SMC based on loss of use of a creative organ due to erectile dysfunction.

The Veteran's service medical records show no treatment or diagnosis of a chronic genitourinary system disorder or indication of onset of impotence during active duty.  However, he claims that he has erectile dysfunction that is etiologically related to his service-connected Type II diabetes mellitus.  Service connection may be granted for any diseases or disabilities that are proximately due to, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2013).  In this regard, the Board notes that the Veteran is presently service connected for coronary artery disease, Type II diabetes mellitus, glaucoma, and bilateral peripheral neuropathy of his lower extremities.

As relevant, the Veteran's post-service private medical records demonstrate that he was clinically diagnosed with organic impotence (erectile dysfunction) by his treating urologist in February 1997.  This diagnosis is unambiguous and has been presented several times in the record by a urologist.  In a recent statement, dated in March 2007, the Veteran's private physician opined that the Veteran 

has erectile dysfunction[.]  [D]iabetes mellitus is a significant risk factor for the development of [this] medical condition. . . and it is my medical opinion that [this] condition [is] linked to his diabetes.  

The Board has reviewed the nexus opinion contained in the report of a March 2012 VA examination.  Although this appears on its face to be a negative nexus opinion from the examining physician, the opinion is predicated on the examiner's evidently mistaken premise that the Veteran does not have a current diagnosis of erectile dysfunction.  As previously stated, the objective clinical record clearly establishes that the Veteran has a current diagnosis of erectile dysfunction, or at least a valid diagnosis of this genitourinary disorder that was extant during the pendency of this claim, thereby satisfying this elemental requirement.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, the March 2012 VA physician went on to state in his opinion that -   

[It] is possible that [Type II diabetes mellitus] may aggravate male impotence [and] [t]his veteran meets the criteria for aggravation of [erectile dysfunction] due to his [service-connected] type 2 diabetes and. . . peripheral neuropathy.

The Board has considered the foregoing evidence and finds that it is in relative equipoise regarding the merits of the Veteran's claim for VA compensation for erectile dysfunction inasmuch as that it generally tends to indicate an etiological relationship or at least contributory relationship by way of aggravation exists between this disability and his service-connected Type II diabetes mellitus as well as his service-connected peripheral neuropathy of his lower extremities.  Therefore, resolving any doubt in favor of the claimant, the Board will allow his claim for service connection for erectile dysfunction.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having established entitlement to VA compensation for erectile dysfunction, his claim for SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(a)(1)(ii) (2013) shall also be granted.






(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus, is denied.

Service connection for erectile dysfunction, secondary to service-connected Type II diabetes mellitus, is granted.

Special monthly compensation for loss of use of a creative organ is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


